Title: For the National Gazette, 31 March 1792
From: Madison, James
To: 


March 31. [1792]

The Union. Who Are Its Real Friends?
Not those who charge others with not being its friends, whilst their own conduct is wantonly multiplying its enemies.
Not those who favor measures, which by pampering the spirit of speculation within and without the government, disgust the best friends of the Union.
Not those who promote unnecessary accumulations of the debt of the Union, instead of the best means of discharging it as fast as possible; thereby encreasing the causes of corruption in the government, and the pretexts for new taxes under its authority, the former undermining the confidence, the latter alienating the affection of the people.
Not those who study, by arbitrary interpretations and insidious precedents, to pervert the limited government of the Union, into a government of unlimited discretion, contrary to the will and subversive of the authority of the people.
Not those who avow or betray principles of monarchy and aristocracy, in opposition to the republican principles of the Union, and the republican spirit of the people; or who espouse a system of measures more accommodated to the depraved examples of those hereditary forms, than to the true genius of our own.
Not those, in a word, who would force on the people the melancholy duty of chusing between the loss of the Union, and the loss of what the union was meant to secure.


The real Friends to the Union are those,
Who are friends to the authority of the people, the sole foundation on which the Union rests.
Who are friends to liberty, the great end, for which the Union was formed.
Who are friends to the limited and republican system of government, the means provided by that authority, for the attainment of that end.
Who are enemies to every public measure that might smooth the way to hereditary government; for resisting the tyrannies of which the Union was first planned, and for more effectually excluding which, it was put into its present form.
Who considering a public debt as injurious to the interests of the people, and baneful to the virtue of the government, are enemies to every contrivance for unnecessarily increasing its amount, or protracting its duration, or extending its influence.
In a word, those are the real friends to the Union, who are friends to that republican policy throughout, which is the only cement for the Union of a republican people; in opposition to a spirit of usurpation and monarchy, which is the menstruum most capable of dissolving it.

